EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments filed 06/08/2021 with respect to the amendments made to claims 18, 20, and 27 have been fully considered and are persuasive. Examiner agrees Faller fails to disclose the cleaning device comprises a hollow shaft defining a lumen, wherein the hollow shaft comprises a plurality of flexible ribs, as now required by amended claim 18, a cleaning device comprising a body and a pair of legs, wherein the body comprises an array of scrapers in contact with the first outer diameter of the acoustic waveguide, as now required by amended claim 20, or that the portion of the cleaning device defining the lumen comprises an open distal tip and a hollow shaft, wherein the hollow shaft comprises an abrasive material, as now required by amended claim 27. Therefore, the 102(a)(1) rejection of claims 18, 20-23, and 27 by Faller et al. has been withdrawn. 
Examiner also agrees claims 1-18 of U.S. Patent No. 10,368,957 fail to recite the cleaning device comprises a hollow shaft defining a lumen, wherein the hollow shaft comprises a plurality of flexible ribs, as now required by amended claim 18, a cleaning device comprising a body and a pair of legs, wherein the body comprises an array of scrapers in contact with the first outer diameter of the acoustic waveguide, as now required by amended claim 20, or that the portion of the cleaning device defining the lumen comprises an open distal tip and a hollow shaft, wherein the hollow shaft comprises an abrasive material, as now required by amended claim 27. Therefore, the double patenting rejection of claims 18-20, 27-29, and 32 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on June 10, 2021.
The application has been amended as follows: 
	Claim 20 (line 18): “wherein the cleaning device is configured to actuate…”
	Claim 24: canceled.
	Claim 25: “The surgical instrument of claim [[24]] 20…”
	Claim 29: “The surgical instrument of claim [[28]] 27…”
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 18-23, 25-27, 29, and 31-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 18, 19, and 21-23, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a cleaning device configured to actuate within the gap and along the slot to thereby clean at least one of at least a portion of the shaft assembly or at least a portion of the ultrasonic blade, wherein the cleaning device comprises a hollow shaft defining a lumen, wherein the hollow shaft comprises a plurality of flexible ribs.
Regarding claims 20, 25, and 26, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a cleaning device comprising a 
Regarding claims 27, 29, and 31-37, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a cleaning device defining a lumen, wherein a portion of the cleaning device defining the lumen is configured to actuate within the gap to thereby clean at least one of at least a portion of the shaft assembly or at least a portion of the ultrasonic blade, wherein the portion of the cleaning device defining the lumen comprises an open distal tip and a hollow shaft, wherein the hollow shaft comprises an abrasive material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 10, 2021